Citation Nr: 9907438	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the VA RO 
which denied service connection for a left shoulder 
condition.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a left shoulder 
disability.  


CONCLUSION OF LAW

The veteran's claim for service connection for a left 
shoulder condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp.1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1974 to 
January 1977.

The veteran's service medical records include a February 1974 
enlistment examination which shows the upper extremities and 
musculoskeletal system were normal.  He was seen on numerous 
occasions during service for knee pain and other conditions, 
but there is no record of complaints, findings, or treatment 
for left shoulder problems.  In June 1976, the veteran was 
treated for right knee pain which he said was due to a March 
1976 motorcycle accident.  No shoulder problem was noted at 
that time.  The upper extremities and musculoskeletal system 
were found to be normal at the September 1976 service 
separation examination, and on an accompanying medical 
history form the veteran denied a history of shoulder 
problems.  

In his initial VA compensation claim in 1985, the veteran 
requested service connection for right and left knee problems 
(service connection was subsequently established for same), 
and he made no mention of a left shoulder condition.  Medical 
records from 1985 to 1995 show knee and other disorders, but 
the records show no left shoulder disorder.

The veteran was seen at a VA clinic in February 1996, 
complaining of left shoulder pain for the past few weeks, 
without history of trauma.  Examination findings included 
muscle spasm, and the assessment was bursitis.  In April 
1996, it was noted that X-rays showed arthritis of the left 
acromioclavicular (AC) joint, and he was referred for 
physical therapy.  During a July 1996 visit, he had no left 
shoulder complaints.  In August 1996, he was diagnosed with 
left shoulder impingement syndrome.  Later reports from the 
VA clinic show that he continued to complain of left shoulder 
pain.  In November 1996, a left shoulder rotator cuff tear 
was suspected, and an arthrogram was ordered.  Records from 
December 1996 and January 1997 note the arthrogram was 
negative, and the diagnosis was left AC arthritis 
(degenerative joint disease), for which surgery was planned. 
In January 1997, the veteran underwent left shoulder 
arthroscopic surgery, and the diagnosis was left AC 
arthritis.  

In January 1997, the veteran filed a claim for service 
connection for a left shoulder disability.

During a November 1997 RO hearing, the veteran testified that 
he injured his left shoulder in a motorcycle accident during 
service in mid 1974.  He said that he was hospitalized as a 
result of the accident for approximately one week and 
received physical therapy following his hospitalization.  He 
stated that he continued to have left shoulder symptoms in 
1975, but by 1976 he had no problems with the joint.  The 
veteran related that he again began experiencing shoulder 
pain in 1994 or 1995, and then sought treatment.  He 
testified that his doctor associated the shoulder condition 
with his reported history of an accident in service.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if such are manifest to a 
compensable degree within one year after a veteran's 
separation from active service.  38 U.S.C.A §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims service connection for a left shoulder 
condition which he contends was caused by an injury in 
service.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).  

The veteran alleges that he suffered an injury to his left 
shoulder in a motorcycle accident during service in 1974.  
While the veteran's service medical records reveal treatment 
for a knee injury following a reported motorcycle accident in 
1976, they do not indicate a left shoulder disorder.  In 
fact, all of the veteran's service medical records from his 
1974-1977 active duty show no complaints, findings, or 
diagnosis of a left shoulder disorder.  There is no post-
service medical evidence of left shoulder condition until 
1996, many years after service.  The 1996-1997 medical 
records show a primary diagnosis of left AC arthritis.  In 
this case, there is no medical evidence linking the current 
left shoulder condition to any incident of military service.  
Without such medical evidence of linkage, the claim is not 
well-grounded.  Caluza, supra.  The veteran's statement that 
he has a left shoulder condition as a result of his military 
service is not sufficient to make his claim well grounded, 
because he is a layman and is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  At his 1997 
RO hearing, the veteran gave testimony suggesting that his 
doctor associated his current left shoulder condition with 
his reported history of a motorcycle accident in service.  
This hearsay account by a layman, of what a doctor 
purportedly said, is not competent medical evidence of 
causality as required for a well-grounded claim.  Dean v. 
Brown, 8 Vet.App. 449 (1995).

In the absence of competent evidence showing a nexus between 
service and the veteran's current disability, the claim for 
service connection for a left shoulder condition is not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.  Therefore 
the claim must be denied.  


ORDER

Service connection for a left shoulder disability is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 4 -


